 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
     DERRICK JESUS ODEN,                                   Case No. 4:18-cv-04922-YGR (PR)
12
                                            Plaintiff, [PROPOSED] ORDER GRANTING
13                                                     DEFENDANTS’ MOTION FOR LEAVE
                    v.                                 TO AMEND ANSWER TO THE
14                                                     COMPLAINT
15   M. VOONG, et al.,
16                                       Defendants.
17

18         Currently before the Court is Defendants’ motion for leave to amend their answer to the

19   complaint. Specifically, Defendants seek to add the affirmative defense of res judicata to their

20   answer because they inadvertently omitted the defense in their answer and would be severely

21   prejudiced if they did not have the opportunity to raise the defense.

22         For the reasons that follow, Defendants’ motion is GRANTED.

23                                      PROCEDURAL HISTORY
24         Plaintiff Oden, a state prison inmate, filed the operative complaint on August 14, 2018.
25   (ECF No. 1.) On January 14, 2019, the Court found that Oden’s allegations, when liberally
26   construed, stated a cognizable claim that Defendants had violated Oden’s First Amendment rights
27   and ordered service on Defendants. (ECF No. 7.) Defendants filed their answer on March 15,
28

                                                       1
 1   2019. (ECF No. 12.) A dispositive motion from Defendants is due on July 16, 2019. (ECF No.

 2   14.) Defendants now seek leave to amend their answer to the complaint.

 3                                             DISCUSSION
 4         A party may amend its answer once as a matter of course within 21 days after serving it, but

 5   after 21 days, “a party may amend its pleading only with the opposing party’s written consent or

 6   the court’s leave.” Fed. R. Civ. P. 15(a). The court should freely give leave when justice so

 7   requires, and public policy strongly encourages courts to permit amendments. Fed. R. Civ. P.

 8   15(a); Waldrip v. Hall, 548 F.3d 729, 732 (9th Cir. 2008) (citing Outdoor Sys., Inc. v. City of

 9   Mesa, 997 F.2d 604, 614 (9th Cir. 1993)). The policy of allowing amendments “is to be applied

10   with extreme liberality.” Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir.

11   2001).

12         Granting leave in this case would not prejudice Oden or cause undue delay, and Defendants

13   do not seek leave in bad faith. See Waldrip, 548 F.3d at 732 (outlining considerations for

14   determining whether a district court abused its discretion by granting leave to amend answer).

15   Defendants have sought leave as soon as they discovered their inadvertent omission of the

16   affirmative defense of res judicata. Furthermore, Oden is on notice of the facts related to whether

17   the res judicata defense bars his complaint, given that he has included documents related to this

18   defense. (ECF No. 1; Declaration of C. Hay-Mie Cho (Cho Decl.), ¶ 3.) In addition, Defendants’

19   proposed amendment would serve judicial economy because the res judicata defense would allow

20   the case to be completely resolved on summary judgment. As Defendants have not sought leave
21   to amend for any improper purpose, and Plaintiff would suffer no prejudice by the proposed

22   amendment at this time, Defendants’ request is GRANTED.

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///

                                                      2
 1                                          CONCLUSION

 2        For the foregoing reasons, Defendants’ motion for leave to amend their answer is

 3   GRANTED.

 4        The Clerk of the Court is directed to file the document attached to Defendants’ motion

 5   entitled, “Defendants’ Amended Answer and Demand for Jury Trial” (dkt. 16-3), and to send a

 6   copy of the aforementioned document to Plaintiff.

 7        IT IS SO ORDERED.

 8

 9   Dated:        July 12, 2019
                _________________________                _________________________________
                                                         YVONNE GONZALEZ ROGERS
10                                                       United States District Court Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    3
